 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEF BAILEY,                                     No. 2:17-CV-2360-JAM-DMC
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pending before the court are the parties’ brief on the merits (Docs. 16 and 26).

21                  The court reviews the Commissioner’s final decision to determine whether it is:

22   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

23   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

24   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

25   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support

26   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

27   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

28   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones
                                                       1
 1   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 2   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 3   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 4   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 5   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 6   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

 7   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

 8   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

 9   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

10   Cir. 1988).

11                  For the reasons discussed below, the court recommends the matter be remanded

12   for further proceedings.

13

14                           I. THE DISABILITY EVALUATION PROCESS

15                  To achieve uniformity of decisions, the Commissioner employs a five-step

16   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R.

17   §§ 404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

18                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
19                                  not disabled and the claim is denied;
20                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
21                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
22
                    Step 3          If the claimant has one or more severe impairments,
23                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
24                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
25
                    Step 4          If the claimant’s impairment is not listed in the regulations,
26                                  determination whether the impairment prevents the
                                    claimant from performing past work in light of the
27                                  claimant’s residual functional capacity; if not, the claimant
                                    is presumed not disabled and the claim is denied;
28
                                                         2
 1                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 2                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 3                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 4
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 5

 6                  To qualify for benefits, the claimant must establish the inability to engage in

 7   substantial gainful activity due to a medically determinable physical or mental impairment which

 8   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

 9   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

10   impairment of such severity the claimant is unable to engage in previous work and cannot,

11   considering the claimant’s age, education, and work experience, engage in any other kind of

12   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

13   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

14   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

15                  The claimant establishes a prima facie case by showing that a physical or mental

16   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

17   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

18   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

19   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

20   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

21   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on January 7, 2016. See CAR 21.1 In

 3   the application, plaintiff claims disability began on July 26, 2014. See id. In his brief, plaintiff

 4   alleges disability due to “mental problems.” Plaintiff’s claim was initially denied. Following

 5   denial of reconsideration, plaintiff requested an administrative hearing, which was held on

 6   February 13, 2017, before Administrative Law Judge (ALJ) Curtis Renoe. In a May 5, 2017,

 7   decision, the ALJ concluded plaintiff is not disabled based on the following relevant findings:

 8                  1.      The claimant has the following severe impairment(s): affective
                            disorder, organic mental disorder (Traumatic Brain Injury), anxiety
 9                          disorder, bipolar II disorder, and post-traumatic stress disorder;
10                  2.      The claimant does not have an impairment or combination of
                            impairments that meets or medically equals an impairment listed in
11                          the regulations;
12                  3.      The claimant has the following residual functional capacity: full
                            range of work at all exertional levels; claimant can perform simple
13                          routine, repetitive tasks; he can make simple work-related
                            decisions; he can occasionally interact with supervisors or
14                          coworkers, but cannot engage in teamwork or joint work to
                            accomplish assigned work or duties; he cannot interact with the
15                          public;
16                  4.      Considering the claimant’s age, education, work experience,
                            residual functional capacity, and vocational expert testimony, there
17                          are jobs that exist in significant numbers in the national economy
                            that the claimant can perform.
18
                    See id. at 24-38.
19

20   After the Appeals Council declined review on September 11, 2017, this appeal followed.
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27
            1
                   Citations are the to the Certified Administrative Record (CAR) lodged on April 3,
28   2018 (Doc. 11).
                                                       4
 1                                            III. DISCUSSION

 2                   In his opening brief, plaintiff argues: (1) the ALJ erred in failing to evaluate

 3   treating source medical opinions; (2) the ALJ failed to articulate sufficient reasons to reject the

 4   medical opinions of his treating therapist; (3) the ALJ erred in failing to evaluate plaintiff’s

 5   symptom allegations; and (4) the ALJ erred in disregarding plaintiff’s qualification for the

 6   Veterans Administration Caregiver Support program.

 7                   Prefacing his arguments, plaintiff states:

 8                           Josef Bailey has mental problems. At his last job, working from
                     home for Apple, which ended in 2014 because he was fired, he had
 9                   accommodations including being allowed to take extra breaks to compose
                     himself if a customer upset him (which apparently occurred 10 times a
10                   week) and bigger breaks that occurred about three times a week; these
                     would probably lie outside the ambit of “substantial gainful activity.”
11                   (Transc., pp.67–72, 73–75, 96–97; 20 C.F.R. §404.1573(c)(2)) That
                     is, he was not “working” for about three years before he was fired.
12                           He also didn’t pass basic training for the Army (transc., p.65) but
                     five years later enlisted in the National Guard (transc., p.66), serving in
13                   Iraq and returning with PTSD. (Id.) He then worked for Apple for seven
                     years, starting in 2007, (transc., p.72); his accommodations began in 2011
14                   (transc., p.72); and his PTSD worsened in 2013. (Transc., p.67).
                             PTSD was not his only mental problem. He had a history of special
15                   education, apparently for learning disability/memory/ADHD, and repeated
                     the third grade. (E.g., transc., pp.77–78, 876, 944, 991).
16

17   At footnote four of his brief, plaintiff adds:
18                           He was also a crack baby, was raised in foster care, and may have
                     been sexually abused. His foster parents terminated their relationship with
19                   him and his twin brother when the twins were age 14, and Mr. Bailey then
                     had to live in a group home to age 18. (Transc., pp.649, 876).
20
21   Plaintiff continues:
22                   . . .Apparently his problems became acute in 2013, before his firing from
                     his Apple job in 2014. He presented to a Veterans Administration
23                   traumatic brain injury clinic in April 2013 shortly after breaking his wife’s
                     collarbone and suffering legal consequences. (Transc., p.943). He was
24                   dependent on his wife for daily functioning (footnoted omitted); she
                     described him as overwhelmed by his job and unable to help their children
25                   with simple math and reading. (Transc., p.944) In September 2013 he
                     received a neuropsychological evaluation through the VA. He had called
26                   the suicide hotline six days earlier. Mr. Bailey reported a history of blast
                     exposure in Iraq that could have caused cognitive damage. Testing showed
27                   sustained visual and auditory attention was extremely impaired and
                     performance on a number of memory protocols was impaired. (Transc.,
28                   p.878).
                                                          5
 1                           His problems were not just cognitive, as hinted already. He had
                    called the suicide hotline six days before his neuropsychological workup
 2                  revealing marked and extreme memory and attention problems,
                    respectively. That was September 2013. In January 2014 and May 2014,
 3                  he again called the VA National Suicide Prevention Hotline. (Transc.,
                    pp.831, 835). In February 2015, his wife brought him into the VA because
 4                  of active suicidal ideation; he was assessed at moderate risk and
                    reported hearing voices for the first time; and he was prescribed daily
 5                  medication and psychologist and psychiatrist interventions. (Transc.,
                    pp.832–826) In July 2014 he was fired from his job. In
 6                  October (transc., p.798) and December 2014 (transc., p.775 he called the
                    suicide hotline; his global assessment of functioning was put at 48 in
 7                  November (transc., p.787) and December. (Transc., p.764) In February
                    2015 he was mentally hospitalized for suicidality, flashbacks of Iraq, and
 8                  auditory hallucinations. (Transc., p.649) In July 2015 he called the crisis
                    line again, this time with homicidal ideation directed toward his wife and
 9                  children. (Transc., pp.554–555) Later that month he overdosed on
                    medication he took from his wife’s purse while she was driving on the
10                  freeway and was hospitalized at Methodist Hospital. (Transc., p.553) In
                    November 2015, Mr. Bailey’s principal psychotherapist, Victoria Steen,
11                  LCSW, recommended removing his high-risk safety flag because of
                    recent stability (transc., p.477), but in early February 2016 he was
12                  hospitalized for suicidality (e.g., transc., p.440) and his high suicide risk
                    flag returned. (Transc., p.441).
13                           During this claim, Mr. Bailey received a 100 percent VA disability
                    rating. (Transc., p.1090).
14

15          A.      Medical Opinions

16                  1.      The ALJ’s Analysis

17                  At Step 4, the ALJ evaluated the medical opinions to determine plaintiff’s residual

18   functional capacity. See CAR 29-36. After discussing the various medical findings and opinions,

19   see id. at 29-34, the ALJ gave weight to each opinion, see id. at 34-36. The ALJ gave “great

20   weight” to the opinions of the reviewing physicians, Drs. Schnitzler and Davis. See id. at 35.

21   The ALJ also noted the Veterans’ Administration (VA) rated plaintiff 100% disabled during the

22   relevant time period, but gave the VA rating “little weight.” Id. at 35-36.

23                  With respect to plaintiff’s treating therapist, Ms. Steen, the ALJ stated:

24                  . . .VA records indicate as a result of his initial reports [of PTSD],
                    [plaintiff] underwent a mental health intake examination by social worker,
25                  Victoria Steen, LCSW [License Clinical Social Worker]. Records reveal a
                    history of diagnosis of PTSD and ADHD. He reported a history of
26                  exposure to multiple blasts while in the military and rule out traumatic
                    brain injury was diagnosed. On mental status exam, Ms. Steen noted he
27                  was “casually dressed, some body odor,” he was cooperative, his mood
                    was euthymic with a slightly blunted affect. He denied suicidal and
28                  homicidal ideation. His thought process was slightly circumstantial. He
                                                         6
 1         endorsed no psychotic thought content. He reported a history of special
           education classes as a child. Ms. Steen found his judgment and insight
 2         fair (4F/613). His initial global assessment of functioning was assessed at
           40 indicating he presented with “major impairment in several areas, such
 3         as work or school, family relations, judgment, thinking, or mood (e.g.,
           depressed man avoids friends, neglects family, and is unable to work;
 4         child frequently beats up younger children, is defiant at home, and is
           failing at school)” as defined by the American Psychiatric Association
 5         (2000). Diagnostic and statistical manual of mental disorders (4th ed.,
           text rev.). Washington, DC Author: He was referred to counseling,
 6         medication management, and various PTSD-related and group therapy
           (4F/619-624, 618, 608-616). An initial screen was positive for TBI
 7         [Traumatic Brain Injury] and thus he was referred for additional
           evaluation (4F/618).
 8
                   ***
 9         On August 20, 2014, Victoria Steen, his mental health case manager,
           called him and he admitted missing appointments due to transportation
10         issues as he was separated from his wife. He also admitted that he was not
           taking his medication. Records indicate he was discharged form [sic]
11         TBI/Polytrauma team on July 16, 2014, for lack of recent referrals for
           rehabilitation services. Ms. Steen rescheduled a medication management
12         appointment for the claimant (4F/324-424).

13                ***

14         On. . .January 5, 2016, Victoria Steen, LCSW, wrote a note on behalf of
           the claimant stated he was receiving multiple services at Mather VAMC,
15         was diagnosed with PTSD and TBI and has been unable to hold successful
           employment since July 2014. She opined, “Veteran remains severely
16         symptomatic and it is not recommended he return to work at this time.”
           (4F/80).
17
                  ***
18
           Victoria Steen, the claimant’s licensed clinical social worker, prepared a
19         letter dated January 5, 2016, opining that due to PTSD and TBI the
           claimant “remains severely symptomatic and it is not recommended that
20         he return to work at this time” (4F/80). While the claimant has a long
           history of case management with Ms. Steen, who is very familiar with his
21         conditions, her opinion is not consistent with treating notes a few months
           earlier in November 2015 indicating he was stable psychiatrically and his
22         risk status was removed from his file. It appears, the claimant walked in
           and related financial difficulties and a desire to continue treatment and this
23         was the catalyst for her letter. Evidence prior to the letter and after
           indicate[s] the claimant is stable when he is compliant with medications
24         and that his symptoms escalate when he self-adjusts or discontinues
           medication. Accordingly, the undersigned finds Ms. Steen’s opinion
25         inconsistent with substantial evidence and assigns it little weight.

26         CAR 28-29, 31, 33-35.
27   ///

28   ///
                                              7
 1                  2.      Plaintiff’s Contentions

 2                  In section IV.A. of his brief, plaintiff asserts the ALJ failed to evaluate “supportive

 3   treating physician opinion.” In section IV.D. of his brief, plaintiff also argues the ALJ failed to

 4   provide sufficient reasons for rejecting opinions expressed by his treating therapist, Ms. Steen.

 5   Notably, plaintiff does not challenge the ALJ’s analysis as to the VA’s disability rating.

 6                  As to the “supportive treating physician opinion” evidence, plaintiff argues:

 7                          At page 34 of the transcript the decision states:
 8                          On April 26, 2016, the claimant’ internal medicine
                            physician prepared a document to excuse the claimant from
 9                          participating in California’s CalWorks program, a
                            requirement for receipt of state benefits. The physician
10                          opined he [meaning Josef Bailey, not the internist] had poor
                            comprehension and memory to complete everyday tasks.
11                          His ability to adapt to work or work like situations was
                            poor due to his underlying mental health disorder.
12
                    The document is at pages 1007–08 of the transcript. It does indeed so
13                  state. The regulations require that every medical opinion be evaluated. (20
                    C.F.R. §404.1527(b) and (c)) [“In determining whether you are disabled,
14                  we will always consider the medical opinions in your case record”;
                    “Regardless of its source, we will evaluate every medical opinion we
15                  receive”] (emphases added)).
                              This opinion that Mr. Bailey’s comprehension and memory were
16                  insufficient for everyday tasks and that his ability to adapt to work or
                    work-like situations is poor corresponds perfectly with the
17                  neuropsychological testing finding marked and extreme memory and
                    attention problems, respectively, with the reasons for Mr. Bailey’s
18                  substantial job accommodations that rendered that job
                    not “work” under the Act and with the reasons he lost that job (transc.,
19                  pp.69–70, 805), with his recurrent suicidality and hospitalizations, with his
                    step-two impairments — affective disorder, organic mental disorder
20                  (Traumatic Brain Injury), anxiety disorder, bipolar II disorder, and
                    posttraumatic stress disorder — with his need for caregivers (his wife or
21                  his aunt; see below), and with his “serious” GAFs of 48.
                              This opinion that Mr. Bailey’s comprehension and memory were
22                  insufficient for everyday tasks and that his ability to adapt to work or
                    work-like situations was poor would render him disabled. (Social Security
23                  Ruling 85–15: The basic mental demands of competitive, remunerative,
                    unskilled work include the abilities (on a sustained basis) to understand,
24                  carry out, and remember simple instructions; to . . . respond appropriately
                    to . . . usual work situations; and to deal with changes in a routine work
25                  setting. A substantial loss of ability to meet any of these basic work-
                    related activities would severely limit the potential occupational
26                  base. This, in turn, would justify a finding of disability . . . .
                              The decision never evaluates this disabling medical opinion that
27                  amply accords with the evidence and if accepted compels disability. This
                    opinion comes from a treating source. “As a general rule, more weight
28                  should be given to the opinion of a treating source than to the opinion of
                                                          8
 1   doctors who do not treat the claimant. (Lester v. Chater, 81 F.3d 821, 830
     (9th Cir. 1995) citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir.
 2   1987)) Even if contradicted by another opinion, treating physician opinion
     can only be rejected by “providing ‘specific and legitimate reasons’
 3   supported by substantial evidence in the record for doing so.” (Lester, id.;
     citing Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).
 4           A fortiori, disabling treating physician opinion backed by objective
     neuropsychological testing, hundreds of pages of treating records
 5   including hospitalizations and suicide hotline calls, Mr. Bailey’s work
     history, his personal history, his and his wife’s testimony, and also the
 6   opinion of his psychotherapist Victoria Steen (see below) cannot be
     ignored. This cannot very well be harmless error. (See Stout v.
 7   Commissioner, Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir. 2006)
     [failure to discuss third-party testimony favorable to a claimant can’t be
 8   harmless error unless reviewing court can confidently conclude that no
     reasonable ALJ, fully crediting testimony, could have reached
 9   different disability determination]).
             The decision should be reversed because it failed to evaluate this
10   supportive treating physician opinion.

11   Regarding his therapist, Ms. Steen, plaintiff contends:

12            The decision failed to evaluate a supportive treating physician
     statement addressing capacities relevant to both the listings and mental
13   residual functional capacity (argument A), it ignored Mr. Bailey’s
     symptom allegations (argument B), it ignored his “caretaken” status
14   containing direct implications for the listings and MRFC (argument C),
     but it devoted more verbiage to deprecating a three-sentence statement
15   from Mr. Bailey’s treating therapist, Victoria Steen than the statement
     itself. (Transc., pp.34–35, 458).
16            Ms. Steen’s rather general statements that Mr. Bailey “remains
     severely symptomatic” and that “it is not recommended he return to work
17   at this time” (transc., p.458) deserved more than the “little weight”
     (transc., p.35) the decision gave them.
18            The decision admits Ms. Steen’s “long history” with Mr. Bailey
     and that she “is very familiar with his conditions.” (Transc., p.34) The
19   mere fact Mr. Bailey was sufficiently “stable,” to use the decision’s word,
     that his suicide risk flag was removed two months before her statement
20   simply does not impeach Ms. Steen’s statement, which does not contend
     Mr. Bailey’s (frequent, recurrent) suicidality was its basis, and moreover
21   the following month Mr. Bailey was mentally hospitalized for suicidality,
     flashbacks of Iraq, and auditory hallucinations. (Transc., p.649) Thus,
22   “stability,” an isolatable second decisional reason for discounting Ms.
     Steen’s statement (transc., p.34), is not only not logically and semantically
23   equivalent to “nondisabled” but in Mr. Bailey’s case is fleeting, transitory,
     and doesn’t last long enough for sustained work-capacity “on a regular
24   and continuing basis.”(footnote omitted). Also, the fact that Mr. Bailey
     (and his caregiver wife) walked into the clinic and explained that Mr.
25   Bailey’s state disability was running out the day Ms. Steen issued this
     statement (compare transc., pp.34 and 458) doesn’t detract from the
26   validity of Ms. Steen’s statement; indeed, the very sentence after the Ms.
     Steen sentence saying SDI was running out, from which the decision
27   derives its information that this was the “catalyst” (transc., p.34) for Ms.
     Steen’s support, reflects Ms. Steen writing “Writer does not believe
28   veteran able to return to work at this time (combination of personality
                                        9
 1   disorder traits, inability to provide for his own self-care, impulsivity,
     mood sx). Writer isn’t sure if LCSW letter will be accepted; however, was
 2   willing to write it on veteran’s behalf.” (Transc., p.458) The decision fails
     to marshal sufficient evidence to overcome this stated sincerity with its
 3   mere implication that Ms. Steen’s statement was provided insincerely.
              The decision insists, not just in demeaning Ms. Steen but
 4   throughout, that “the claimant is stable when he is compliant with
     medications and that his symptoms escalate when he self-adjusts
 5   or discontinues medication.” (Transc., pp.34–35) The logical/semantic
     fallacy of equating “stability” with “nondisability,” and the need for
 6   sustained, regular, and continuing mental capacity to perform work were
     addressed in the previous paragraph including footnote 8. Since this entire
 7   decision is besotted with the problematic concept embodied in this quote
     about Mr. Bailey’s recurrent noncompliance, it will be discussed
 8   separately here. The decision’s repeated reliance on this is contrary to case
     law. For instance, Winter v. Berryhill, No. 15–17095 (9th Cir. 9/25/17)
 9   reads “that Winter was apparently non-compliant with her prescribed
     treatment regimen at certain times does not convincingly undermine
10   Winter’s claimed level of disability, as noncompliance with treatment
     by individuals with bipolar disorder is consistent with their diagnosis,”
11   citing Brewes v. Commissioner of Soc. Sec. Admin., 682 F.3d 1157, 1164
     (9th Cir. 2012)9 [our decision found at step two that Mr. Bailey had
12   bipolar disorder], and pointing out that Winter consistently sought
     treatment, as did Mr. Bailey. Garrison v. Colvin, 759 F.3d 995, 1017–18
13   (9th Cir. 2014) goes on at some length on this head, beginning, “The ALJ
     added that some of Garrison’s mental impairments were caused by
14   Garrison going off her medication. These are not clear, convincing, and
     specific grounds for rejecting Garrison’s testimony . . . .” (Id. at 1017)
15   Garrison takes one through the waxing and waning nature of psychiatric
     impairments, citing Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir.
16   2001); the need to interpret “improvement” (or “stability”) in context
     (including in Mr. Bailey’s case the context of his “caretaken” status),
17   citing Ryan v. Commissioner of Soc. Sec., 528 F.3d 1194, 1200–01
     (9th Cir. 2008) and Hutsell v. Massanari, 259 F.3d 707, 711, 712 (8th Cir.
18   2001); and the specific, repeated, and central error of this decision:
     The ALJ also erred in concluding that Garrison must be discredited on the
19   ground that some — though not all — of her bouts of remission [sic]
     appear to have resulted from Garrison going off some of her medications.
20   As we have remarked, “it is a questionable practice to chastise one with a
     mental impairment for the exercise of poor judgment in seeking
21   rehabilitation.” [citing Nguyen v. Chater, 100 F.3d 1462, 1465 (9th Cir.
     1996)] In other words, we do not punish the mentally ill for occasionally
22   going off their medication when the record affords compelling reason to
     view such departures from prescribed treatment as part of claimants’
23   underlying mental afflictions. See, e.g., Martinez v. Astrue, 630 F.3d 693,
     697 (7th Cir. 2011); Spiva v. Astrue, 628 F.3d 346, 351 (7th Cir. 2010);
24   Pate-Fires v. Astrue, 564 F.3d 935, 945 (8th Cir. 2009). Here, the record
     shows that Garrison’s occasional decisions to go “off her meds” were at
25   least in part a result of her underlying bipolar disorder and her other
     psychiatric issues. (Garrison at 1018fn.24).
26            What are really two statements by the admittedly knowledgeable
     treating therapist Steen on page 458 of the transcript (her statement and
27   her chart about making it and why she agreed to make it) were wrongly
     rejected.
28
                                       10
 1                  3.      Applicable Legal Standards

 2                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 3   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

 4   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

 5   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

 6   opinion over another. See id.

 7                  Under the regulations, only “licensed physicians and certain qualified specialists”

 8   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

 9   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

10   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

11   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

12   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

13   substantial evidence when the opinions are consistent with independent clinical findings or other

14   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

15   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.

16   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

17   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

18   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

19   workers may be discounted provided the ALJ provides reasons germane to each source for doing

20   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874
21   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

22   when opinions from “other sources” may be considered acceptable medical opinions).

23                  The weight given to medical opinions depends in part on whether they are

24   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

25   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

26   professional, who has a greater opportunity to know and observe the patient as an individual, than
27   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

28   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the
                                                       11
 1   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 2   Cir. 1990).

 3                  In addition to considering its source, to evaluate whether the Commissioner

 4   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

 5   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

 6   uncontradicted opinion of a treating or examining medical professional only for “clear and

 7   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

 8   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

 9   by an examining professional’s opinion which is supported by different independent clinical

10   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

11   1041 (9th Cir. 1995).

12                  A contradicted opinion of a treating or examining professional may be rejected

13   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

14   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

15   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

16   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

17   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

18   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

19   without other evidence, is insufficient to reject the opinion of a treating or examining

20   professional. See id. at 831. In any event, the Commissioner need not give weight to any
21   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

22   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

23   also Magallanes, 881 F.2d at 751.

24   ///

25   ///

26   ///
27   ///

28   ///
                                                       12
 1                   4.     Disposition

 2                   As to “supportive treating physician opinion,” plaintiff argues the ALJ did not

 3   evaluate opinions rendered by his treating internal medicine physician on April 26, 2016, that

 4   plaintiff had poor comprehension and memory and poor ability to adapt in the workplace.

 5   Plaintiff also argues the ALJ failed to properly evaluate opinions rendered by Ms. Steen, his

 6   treating therapist. Plaintiff does not raise any arguments with respect to any other treating source

 7   opinions.

 8                   Regarding the April 2016, assessment, plaintiff notes the record at CAR 1007-

 9   1008, which consists of a two-page “Authorization to Release Medical Information” form dated

10   April 8, 2016 – not April 26, 2016 – completed by a VA “provider/evaluator.” CAR 1007-1008.

11   The form indicates plaintiff’s ability to complete tasks is affected due to “poor comprehension &

12   memory” and plaintiff’s ability to adapt to work or work-like situations is “poor due to underlying

13   mental health disorder.” Id. at 1008. The court agrees with plaintiff the ALJ erred by ignoring

14   these opinions, which suggest limitations inconsistent with the ALJ’s residual functional capacity

15   finding. See Tommasetti, 533 F.3d at 1041; Garrison, 759 F.3d at 1012. While defendant

16   suggests a number of reasons the ALJ might have provided for rejecting these opinions, the court

17   declines defendant’s invitation to substitute its judgment for the Commissioner’s. The matter

18   should be remanded to allow the Commissioner to determine in the first instance the appropriate

19   weight to be given the April 2016 opinions of the VA provider.

20                   Ms. Steen opined in January 2016 plaintiff is “severely symptomatic” and she did
21   not recommend he return to work. The ALJ gave this opinion little weight, finding it unsupported

22   by clinical observations. See CAR 34-35. Plaintiff argues the ALJ’s analysis as to Ms. Steen is

23   flawed because it misstates the treatment notes. The court does not agree. As the ALJ noted,

24   progress notes from November 2015 indicate plaintiff had been psychiatrically stable for the prior

25   three months, had been compliant with medication, and plaintiff reported “things at home are

26   currently going very well.” Id. at 475 (Exhibit 4F). This evidence supports the ALJ’s rationale
27   because it is inconsistent with Ms. Steen’s report plaintiff remained “severely symptomatic” in

28   January 2016.
                                                       13
 1          B.     Credibility

 2                 1.     The ALJ’s Analysis

 3                 At Step 4, the ALJ provided a detailed evaluation of the credibility of plaintiff’s

 4   statements and testimony to determine his residual functional capacity. See CAR 26-34. The

 5   ALJ stated:

 6                 The claimant testified he was in the military from 1999 to 2000 and from
                   2005 to 2009. He had a break in service because he did not pass basic
 7                 training and was honorably discharged. He reenlisted in the National
                   Guard and served from 2005 to 2009 during which time he was deployed
 8                 from 2006 to 2007. He testified he suffers mental problems from his
                   service in Iraq and had an episode in which he blacked out. He alleges no
 9                 physical problems associated with his military service.
10                 The claimant last worked in technical support via phone for Apple
                   products including iPhone and iPads in 2014. While working at Apple, he
11                 was provided accommodations for his mental conditions stemming from
                   military work. For example, if he received a customer call during which
12                 he felt there was a threat, he could take a five to ten minute break to
                   compose himself and he also had an accommodation to take an extra half
13                 hour three to four times per week. He could also instant message his
                   manager who could assess his situation. He estimated that during the
14                 seven years he worked for Apple, he had such instances beginning in
                   2011.
15
                   He has a learning disorder for which he was provided special education.
16                 He was able to perform his job at Apple because he had a script or
                   decision tree from which he worked including sticky notes and the job
17                 became routine. Anything off his routine required he consult with
                   someone. His anger prevents him from working. He testified he wants to
18                 choke people. He does not know what people are thinking about him.
                   Prior to knowing he had PTSD, he had an episode in which he became
19                 angry and broke his wife’s collarbone, spent a week in jail, and is on
                   probation.
20
                   The claimant is married with five children ages 15, 13, 11, 6, and 3 with
21                 whom he lives. The claimant does limited household chores. His wife
                   makes meals because he is a terrible cook. He is too scared to cook and
22                 feel overwhelmed. He drives his children to school daily. He can help his
                   younger child with some basic homework but not his older children due to
23                 his learning disorder. He requires reminder to do personal grooming. He
                   tries to help around the house and can do dishes, mop, sweep, vacuum.
24                 His wife and children care for two dogs. He goes with his wife monthly to
                   shop for groceries and helps her carry the groceries. He has anger issues
25                 with certain race of people that make him nervous including Iraqi men,
                   Middle Eastern men, and with turbans trigger his PTSD. He looks at
26                 people as targets or enemies and has difficulty with people who are
                   authoritative. When he feels triggered, he has difficulty concentrating and
27                 paying attention. He tends to ruminate about his time in the military and
28   ///
                                                      14
 1                  becomes sidetracked frequently in a week and spends time checking
                    Facebook to check on people.
 2
                    CAR 27.
 3

 4                  The ALJ found plaintiff’s statements and testimony not fully credible, concluding

 5   they are “. . .not entirely consistent with the medical evidence and other evidence. . .” Id. at 28.

 6   The ALJ then extensively described plaintiff’s treatment records. See id. at 28-34. After

 7   discussing the opinion evidence, see id. at 35-36, the ALJ stated:

 8                  In sum, the above residual functional capacity assessment is supported by
                    treatment evidence the claimant has psychiatric stability while compliant
 9                  with medications. Regarding TBI [Traumatic Brain Injury], the records
                    show his treating sources found it was mild and had difficulty determining
10                  the effect of TBI versus symptoms from his mental conditions. While he
                    claims he has memory and concentration issues such that he cannot retain
11                  information adequately to work, and that he had difficulty attending group
                    sessions for this reason, group session records reveal otherwise. On
12                  March 21, 2015, he reported significant improvement on medications with
                    some fatigue. Records show he continued participation in therapy and
13                  group counseling classes. Reported some confusion with class concepts
                    but continued to attend and group counseling notes no difficulties with
14                  material (4F/229, 224, 217, 212-213, 211). Polytrauma rehabilitation
                    notes show treatment was adjusted to account for simplification of
15                  materials and work accommodations were formulated to address stress
                    associated with customer service calls. He worked for several years prior
16                  to implementation of these accommodations. The undersigned finds the
                    evidence and medical opinion support the claimant can perform simple
17                  routine tasks but that he could not work with the public.
18                  Id. at 36.
19                  2.      Plaintiff’s Contentions

20                  Plaintiff argues:

21                          At page 27 of the transcript the decision adduces a number of Mr.
                    Bailey’s symptom allegations, and at page 28 one encounters the standard
22                  FIT-template boilerplate bringing those allegations past the first step and
                    foundering them at the second step of the two-step claimant symptom
23                  evaluation required by 20 C.F.R. §404.1529, Social Security Ruling 16–
                    3p, and the case law and considerations set forth at length in Smolen v.
24                  Chater, 80 F.3d 1273, 1281–84(9th Cir. 1996).
                            There, however, things end. The decision not only fails to evaluate
25                  the multiple specified factors to be evaluated at that second step but fails
                    altogether to return to its needed chore of justifying rejection of Mr.
26                  Bailey’s symptom allegations at that second step.
27   ///

28   ///
                                                        15
 1                  3.      Applicable Legal Standards

 2                  The Commissioner determines whether a disability applicant is credible, and the

 3   court defers to the Commissioner’s discretion if the Commissioner used the proper process and

 4   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

 5   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

 6   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

 7   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

 8   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative

 9   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

10   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

11   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),

12   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).

13                  If there is objective medical evidence of an underlying impairment, the

14   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

15   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

16   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

17                          The claimant need not produce objective medical evidence of the
                    [symptom] itself, or the severity thereof. Nor must the claimant produce
18                  objective medical evidence of the causal relationship between the
                    medically determinable impairment and the symptom. By requiring that
19                  the medical impairment “could reasonably be expected to produce” pain or
                    another symptom, the Cotton test requires only that the causal relationship
20                  be a reasonable inference, not a medically proven phenomenon.
21                  80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                    Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
22

23                  The Commissioner may, however, consider the nature of the symptoms alleged,

24   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

25   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

26   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent
27   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

28   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)
                                                       16
 1   physician and third-party testimony about the nature, severity, and effect of symptoms. See

 2   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

 3   claimant cooperated during physical examinations or provided conflicting statements concerning

 4   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the

 5   claimant testifies as to symptoms greater than would normally be produced by a given

 6   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

 7   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

 8                  4.      Disposition

 9                  According to plaintiff, the ALJ’s credibility analysis is deficient because it consists

10   of boilerplate language after which “. . .things end.” This argument, however, completely ignores

11   the detailed analysis provided by the ALJ, outlined above. See CAR 26-36. Because the ALJ

12   provided an analysis, the court finds the ALJ met his legal burden, see Rashad, 903 F.2d at 1231,

13   and rejects plaintiff’s argument the ALJ’s hearing decision “. . .fails altogether to return to its

14   needed chore of justifying rejection of Mr. Bailey’s symptom allegations at that second step.”2

15          C.      VA Caregiver Program

16                  According to plaintiff:

17                          The decision not only ignored the disabling opinion of Mr.
                    Bailey’s treating physician and failed to evaluate his own testimony, it
18                  ignored Mr. Bailey’s status as a recipient of Veterans Administration
                    caregiver services, something carrying strong implications of disability
19                  including directly bearing on the “B” and “C” criteria of the mental
                    listings. That Mr. Bailey’s wife and sometimes his aunt were his
20                  caregivers has been mentioned, and references to his wife as caregiver
                    are scattered throughout this record consisting mainly of VA medical
21                  records.
                            Statutory authority for the VA caregiver program is 38 U.S.C.
22                  §1720G. Subsections (a)(2)(B) and (C) state veterans qualify because of
                    “serious injury (including traumatic brain injury, psychological trauma, or
23                  other mental disorder) incurred or aggravated” by service on or after
                    September 11, 2001, making them “in need of personal care services
24                  because of — (i) an inability to perform one or more activities of daily
                    living; (ii) a need for supervision or protection based on symptoms or
25                  residuals of neurological or other impairment or injury; or (iii) such other
                    matters as the Secretary considers appropriate.” Regulatory elaboration is
26
27          2
                     Plaintiff raises no arguments regarding the ALJ’s rationale, in particular the ALJ’s
     finding plaintiff’s statements and testimony are inconsistent with the medical opinion evidence as
28   well as the treatment records.
                                                       17
 1   at 38 C.F.R. §§71.10ff. Section 71.15 defines inability to perform an
     activity of daily living and need for supervision or protection. Section
 2   71.20 elaborates “serious injury” and “need for personal care services.”
     Aside from direct correlations to Social Security about to be mentioned,
 3   acceptance in the program implies considerable severity:

 4          Current eligibility criteria requirements for acceptance into
            the caregiver program are rigorous. This is shown in the
 5          fact that there are currently only 22,000 participants in the
            program, which is less than three percent of the 1.06
 6          million Global War on Terror veterans who have received a
            service-connected disability rating from VA as of
 7          September 30, 2016. Additionally, 86 percent of veterans
            who are enrolled in the caregiver program have a service-
 8          connected disability rating of 70 percent or higher.
            (footnote omitted).
 9
     The “in need of personal care” and “activities of daily living” criteria
10   correlate closely with the “B” criterion of adapting or managing oneself
     and implicate the criterion of understanding, remembering, and applying
11   information. Qualification and need for a caregiver correlates with the “C”
     criteria of needing psychoscocial support or a highly structured setting and
12   with minimal capacity to adapt to changes in environment or demands not
     already part of your daily life. (See generally listing 12.00F and G.).
13            The record reflects Mr. Bailey and his wife being “educated to” the
     VA Caregiver Support program in April 2014, after Mr. Bailey broke his
14   wife’s collarbone and before he was fired from his non-SGA job with
     Apple that July. (Transc., p.943) It’s clear that by the end of 2014 his wife
15   was formally his caregiver. (Transc., p.772 [“Veteran is . . . engaged in the
     CGS Program. . . . message left for caregiver Susie Bailey”] The alleged
16   disability onset date here is the July 2014 date of his termination from
     Apple. (E.g., transc., p.214) Footnote 5 above already mentions Mr. Bailey
17   still being in the caregiver program in early 2017, months before the
     decision date. Thus, Mr. Bailey was in this program essentially throughout
18   this claim.
              The correlations between qualification for this caregiver program
19   and the “B” and “C” criteria of the mental listings have just been
     mentioned. The correlations between qualification for this caregiver
20   program and the supportive treating physician opinion this decision failed
     even to evaluate were mentioned in argument A. The correlation between
21   deficits in activities in daily living and need for personal care and the basic
     work-related mental functions of understanding, remembering, and
22   carrying out simple tasks and responding appropriately to usual work
     situations (see SSR 85–15) are rather obvious and should follow
23   sufficiently from the foregoing not to need elaboration.
              Just as McCartey v. Massanari, 298 F.3d 1072 (9th Cir. 2002)
24   held, consistently with “all of the other circuits that have considered the
     question” (id. at 1076) that a VA disability rating must be given weight, so
25   too must qualification for the VA Caregiver Program be given either
     “substantial” or “great” weight. (Id.; 20 C.F.R. §404.1545(a)(3)7 [“We
26   will assess your residual functional capacity based on all of the relevant
     medical and other evidence.” (Emphasis added)]; cf. 20 C.F.R. §404.1504,
27   an older version of which is cited in McCartey, id., which held an “ALJ
     must consider” a VA rating but “a VA rating of disability does not
28   necessarily compel the SSA to reach an identical result.”) McCartey’s
                                        18
 1                  policy considerations apply: “the marked similarity between these two
                    federal disability programs,” “Both programs serve the same
 2                  governmental purpose,” “Both programs have a detailed regulatory
                    scheme that promotes consistency in adjudication of claims. Both are
 3                  administered by the federal government, and they share a common
                    incentive to weed out meritless claims.” (Id.).
 4                          Even if much of the foregoing argument and authorities were
                    rejected, the essential components that (1) Mr. Bailey’s eligibility for the
 5                  VA Caregiver program correlates closely with eligibility for Social
                    Security disability and (2) that 20 C.F.R. §404.1545(a)(3) — and listing
 6                  12.00 (see fn.7) — require all relevant evidence be considered remain to
                    require the decision to consider this fact.
 7                          The decision’s total disregard of Mr. Bailey’s “caretaken” status
                    warrants reversal on substantial evidence grounds (cf. Standard of Review,
 8                  supra), as well as for the particularized reasons given here.

 9                  Defendant does not dispute the ALJ was aware of plaintiff’s participation in the

10   VA Caregiver Support program during the relevant time period. While the ALJ discussed the

11   VA’s disability ratings, see CAR 35-36, the ALJ made no mention of plaintiff’s participation in

12   this program. In opposition, defendant once again invites the court to speculate as to a reason the

13   ALJ might have provided for discounting this evidence:

14                          Next, in his arguments, Plaintiff omits discussion of subparagraph
                    (iv) of 38 U.S.C. § 1720G(a)(2)(C) referring to the need of personal care
15                  services because of “such other matters as the Secretary considers
                    appropriate.” 38 U.S.C. § 1720G(a)(2)(C)(iv). This implies that the VA
16                  could have found that Plaintiff had not necessarily proven “an inability to
                    perform one or more activities of daily living,” in any case. In sum,
17                  Plaintiff fails to prove how having a VA caregiver should translate to
                    being disabled under SSA’s rules. See 20 C.F.R. § 404.1504. In any event,
18                  Plaintiff fails to provide evidence of an improper rejection by the ALJ of a
                    VA action or determination. See Turner, 613 F.3d at 1225; McCartey, 298
19                  F.3d at 1076.

20                  Though it is possible the regulations cited by defendant suggest plaintiff may have

21   been admitted to the VA Caregiver Support program for some unknown reason unrelated to

22   disability, the court declines the invitation to substitute its own judgment for the Commissioner’s

23   in this regard. Plaintiff’s argument is well-taken and the court rejects defendant’s contention

24   plaintiff “. . .fails to prove how having a VA caregiver should translate to being disabled under

25   SSA’s rules.” To the contrary, as plaintiff notes and defendant does not dispute, the requirements

26   of the VA Caregiver Support program are closely related to various findings required for a

27   finding of disability under the Social Security Act. The court concludes the ALJ erred by failing

28   to discuss plaintiff’s participation in the VA Caregiver Support program.
                                                       19
 1                                          IV. CONCLUSION

 2                  Based on the foregoing, the undersigned recommends that:

 3                  1.     Plaintiff’s motion for summary judgment (Doc. 16) be granted;

 4                  2.     Defendant’s cross-motion for summary judgment (Doc. 26) be denied; and

 5                  3.     The Commissioner’s final decision be reversed and this matter be

 6   remanded for further proceedings consistent with these findings and recommendations.

 7                  These findings and recommendations are submitted to the United States District
 8   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days
 9   after being served with these findings and recommendations, any party may file written
10   objections with the court. Responses to objections shall be filed within 14 days after service of
11   objections. Failure to file objections within the specified time may waive the right to appeal. See
12   Martinez v. Ylst,951 F.2d 1153 (9th Cir. 1991).
13

14

15   Dated: January 16, 2019
                                                         ____________________________________
16
                                                         DENNIS M. COTA
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       20
